·-   --- ----· -·--   ~~-~----   .. ·-··--   -----   -----




                       Order issued January 3/                  , 2013




                                                                               In The
                                                                        Qtnurt nf Appeals
                                                             1Jiift}f llistrirt nf wexas at llallas
                                                                         No. 05-12-00968-CV


                                                                  DAVID SCOT L YND, Appellant

                                                                                v.
                              BASS PRO OUTDOOR WORLD, INC. D/B/A PASS PRO SHOP, Appellee


                                                                             ORDER

                             Appellant's December 14, 2012 motion to recuse Justice Lang-Miers from this appeal is

                       GRANTED.